UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

 LUCIO CELLI,

                         Plaintiff,

                         v.                            Case No. 21-cv-3359 (CRC)

 RANDI WEINGARTEN, et al.,

                         Defendants.

                                      MEMORANDUM OPINION

       Public school teacher Lucio Celli, proceeding pro se, filed this action raising challenges

to his criminal conviction in the U.S. District Court for the Eastern District of New York, as well

as claims related to his pending tenure proceedings before the New York City Department of

Education (“DOE”). He names more than twenty individual defendants, including Randi

Weingarten, the President of the American Federation of Teachers; several federal judges who

have presided over his past criminal and civil cases; current and former mayors of New York

City; and other federal officials and entities, including President Biden, Senator Charles E.

Schumer, and various Senate committees. The Court will dismiss this action sua sponte because

Celli’s claims either do not fall within the Court’s subject matter jurisdiction or plainly fail to

state a claim on which relief can be granted.

 I.    Background

       A. Prior litigation

       Beginning in 2015, plaintiff Lucio Celli was involved in a series of civil cases in the

Eastern District of New York (“EDNY”) related to his employment with the DOE. See, e.g.,

Celli v. Cole, No. 15-cv-3679 (E.D.N.Y. Dec. 24, 2016) (dismissing Celli’s employment

discrimination complaint); Combier v. Portellos, No. 17-cv-2239 (E.D.N.Y. Sept. 28, 2018)


                                                   1
(adopting report and recommendation to dismiss claims and counterclaims in dispute between

Celli and advocate for employees in disciplinary hearings). In 2018, Celli sent a series of

threatening emails to two of the judges who presided over those cases, as well as the then-Chief

Judge of the U.S. Court of Appeals for the Second Circuit. See Compl. ¶¶ 2–3, United States v.

Celli, No. 19-cr-127 (E.D.N.Y. Nov. 13, 2018). Celli was charged with and pleaded guilty to

transmission of threats to injure another, in violation of 18 U.S.C. § 875(c). See J. at 1, United

States v. Celli, No. 19-cr-127 (E.D.N.Y. July 20, 2021). U.S. District Judge Paul A.

Engelmayer of the Southern District of New York (“SDNY”)—sitting by designation after the

recusal of all EDNY judges—sentenced Celli to time served, plus two years of supervised

release. Id. at 2–3; Designation of District Judge, United States v. Celli, No. 19-cr-127

(E.D.N.Y. Oct. 7, 2020), ECF No. 80. Celli has appealed his conviction. See United States v.

Celli, No. 21-1760 (2d Cir.).

       While his appeal remains pending, Celli has also filed at least two civil suits—including

this one—in other district courts, seeking to collaterally attack his conviction and preclude

certain material from his criminal case from being used in any DOE disciplinary hearing. On

December 7, 2021, he filed a complaint in SDNY against the DOE, then-New York City Mayor

Bill de Blasio, and Senator Schumer, among others. See Compl., Celli v. N.Y. Dep’t of Educ.,

No. 21-cv-10455. In that complaint, Celli raised several objections to the proceedings in both his

civil and criminal cases in EDNY. See, e.g., id. at 3 (accusing judge who presided over his

initial civil case of misconduct); id. at 8 (claiming ineffective assistance of counsel and

“structural error[s]” in criminal case); id. at 11 (raising objection to bail hearing). Presiding over

Celli’s new civil case in SDNY, Judge Laura Taylor Swain construed the “rambling and

disjointed” complaint to raise a § 1983 claim based on alleged constitutional violations in his



                                                  2
criminal case, as well as state-law claims related to his tenure hearing. Celli v. N.Y. Dep’t of

Educ., No. 21-cv-10455, 2022 WL 19696, at *1–3 (S.D.N.Y. Jan. 3, 2022). On January 3, 2022,

Judge Swain dismissed his federal claims because § 1983 was not the proper vehicle to bring a

challenge to a criminal conviction, and his state law claims because Celli had not established a

basis for diversity or supplemental jurisdiction. See id. at *2–4.

       B. This litigation

       On December 22, 2021, while his case remained pending in SDNY, Celli filed this suit

against Weingarten, several federal judges, Senator Schumer, and President Biden, among

others. See Compl. at 1. Two weeks later, Celli amended his complaint to add several

defendants, including the prosecutors and defense attorneys involved in his criminal case and

Judge Swain, who had recently dismissed his case in SDNY. See Am. Compl. at 1–2. The

amended complaint, which is the operative pleading, otherwise contains many of the same

allegations Celli raised before Judge Swain.1 Indeed, much of the 39-page document appears to

be largely cribbed from various past court filings, and it occasionally addresses other district

judges directly. The Court finds the complaint meandering and difficult to follow.

       To the extent the Court can make out Celli’s arguments, he apparently now frames his

claims against the various federal officers and judges as “an action for declaratory judgment




       1
          After amending his complaint once as of right, see Fed. R. Civ. P. 15(a)(1), Celli filed
without leave of court several supplements and addenda to his amended complaint, see Suppl.
(Jan. 23, 2022), ECF No. 3; Suppl. (Jan. 31, 2022), ECF No. 5. The new material raises claims
of misconduct by several other federal judges, and alleges that Celli’s appointed counsel in his
criminal appeal ignored requests to make certain filings in the Second Circuit.

        Celli has also requested that the Court order the U.S. Marshals to effectuate service on
several of the defendants, as the conditions of his supervised release currently prevent him from
making contact with these individuals. See Mot. for Service (Jan. 31, 2022), ECF No. 6.
Because the Court dismisses the complaint in its entirety, it denies this motion as moot.

                                                 3
pursuant to the Federal Declaratory Judgment[] Act, 28 U.S.C. §§ 2201–2202, and Rule 57 of the

Federal Rules of Civil Procedure.” Am. Compl. at 2. Elsewhere, Celli suggests that he may

have “a cause of action under Bivens v. Six Unknown Named Agents of Federal Bureau of

Narcotics, 403 U.S. 388 (1971),” although he also clarifies that he seeks no monetary damages.

Id. at 6–7. Celli alleges that he has suffered several “[c]onstitutional torts,” including violations

of the First, Fourth, Fifth, and Sixth amendments. Id. at 5. In addition, Celli seeks relief related

to his upcoming DOE tenure hearing. In particular, he asks for certain limits on what can be

considered at the hearing under New York Education Law § 3020-a. See id. at 19–22

(discussing factors for evaluating employment of those convicted of criminal offense under New

York Correction Law Art. 23-a). It is unclear, however, what cause of action supports this

requested relief, and whether Celli believes he is entitled to such an injunction under state or

federal law.

  II.   Legal Standards

        Because federal courts have only limited jurisdiction, Noel Canning v. NLRB, 705 F.3d

490, 496 (D.C. Cir. 2013), if a court “determines at any time that it lacks subject-matter

jurisdiction, the court must dismiss the action,” Fed. R. Civ. P. 12(h)(3). Courts may issue such

a dismissal sua sponte at any time, including “prior to service on the defendant,” if “it is evident

that the court lacks subject matter jurisdiction.” Caldwell v. Kagan, 777 F. Supp. 2d 177, 179

(D.D.C. 2011) (quoting Evans v. Suter, No. 09-5242, 2010 WL 1632902, at *1 (D.C. Cir. Apr. 2,

2010); see also Hurt v. U.S. Ct. of Appeals for the D.C. Cir., 264 F. App’x 1, 1 (D.C. Cir. 2008)

(“It was proper for the district court to analyze its own jurisdiction sua sponte and dismiss the

case for lack of jurisdiction.”).




                                                  4
       The Court may also “sua sponte dismiss a claim pursuant to Rule 12(b)(6) without notice

where it is patently obvious that the plaintiff cannot possibly prevail based on the facts alleged in

the complaint.” Rollins v. Wackenhut Servs., Inc., 703 F.3d 122, 127 (D.C. Cir. 2012) (internal

quotation marks omitted); see also Baker v. Dir., U.S. Parole Comm’n, 916 F.2d 725, 726 (D.C.

Cir. 1990) (to do otherwise would “lead to a waste of judicial resources” in cases “where the

plaintiff has not advanced a shred of a valid claim”); Best v. Kelly, 39 F.3d 328, 330–31 (D.C.

Cir. 1994) (a court may sua sponte dismiss a complaint under Rule 12(b)(6) when a complaint is

“legally frivolous”).

       Although pro se complaints are “held to less stringent standards than formal pleadings

drafted by lawyers,” Erickson v. Pardus, 551 U.S. 89, 94 (2007), even a pro se plaintiff “must

meet his burden of proving that the Court has subject matter jurisdiction over the claims,

including when the court raises the issue sua sponte,” Fontaine v. JPMorgan Chase Bank, N.A.,

42 F. Supp. 3d 102, 106 (D.D.C. 2014) (citing Hurt, 264 F. App’x at 1). “Likewise, although a

pro se complaint must be construed liberally, the complaint must still present a claim on which

the Court can grant relief.” Smith v. Scalia, 44 F. Supp. 3d 28, 36 (D.D.C. 2014) (internal

quotation marks omitted).

 III. Analysis

       Celli’s pleadings contain two groups of claims: federal constitutional challenges related

to various court proceedings, in particular his recent criminal conviction in EDNY; and requests

for relief related to his DOE tenure proceedings, which seem to arise under state law. The Court

will dismiss both sets of claims sua sponte. As to the federal claims, Celli either has not

established federal question jurisdiction or has failed to state a claim upon which relief can be




                                                  5
granted. And as to any state-law claims, Celli has not properly invoked this Court’s diversity

jurisdiction. Accordingly, the Court will dismiss the complaint in its entirety.

       A. Federal claims

               1. Jurisdiction

       Based on how Celli framed his federal claims in his complaint, the Court does not have

jurisdiction. In his amended complaint, Celli describes his suit as “an action for declaratory

judgment pursuant to the Federal Declaratory Judgment[] Act, 28 U.S.C. § 2201–2202, and Rule

57 of the Federal Rule of Civil Procedure.” Am. Compl. at 2. Neither is sufficient to establish

federal question jurisdiction under 28 U.S.C. § 1331. It is a “well-established rule that the

Declaratory Judgment Act is not an independent source of federal jurisdiction.” Miriyeva v. U.S.

Citizenship & Immigr. Servs., 9 F.4th 935, 945 (D.C. Cir. 2021); see also Metz v. BAE Sys.

Tech. Sols. & Servs. Inc., 774 F.3d 18, 25 n.8 (D.C. Cir. 2014) (explaining that “the availability

of [declaratory] relief presupposes the existence of a judicially remediable right”). And Rule 57,

which applies the federal rules to declaratory judgment proceedings, likewise does not

independently confer jurisdiction. Senate Select Comm. on Presidential Campaign Activities v.

Nixon, 366 F. Supp. 51, 55–56 (D.D.C. 1973); see also Mead v. City First Bank of DC, N.A.,

256 F.R.D. 6, 7 n.1 (D.D.C. 2009) (explaining Rule 57 is not “a federal law under which [a] civil

action arises” and “cannot establish this court’s jurisdiction under 28 U.S.C. § 1331”). Celli thus

has not established federal question jurisdiction, at least taking his complaint at face value.

               2. Failure to state a claim

       Under a more liberal reading of the pro se complaint, however, the Court can identify a

set of potential claims over which it does have jurisdiction. In particular, in the jurisdictional

section of his pleading, Celli discusses several distinct “[c]onstitutional torts”—for violations of



                                                  6
the First, Fourth, Fifth, and Sixth Amendments—all of which apparently relate to his criminal

trial in EDNY and still-pending appeal to the Second Circuit. Am. Compl. at 5. With respect to

these claims, Celli seems to ask for injunctive relief. See, e.g., Am. Compl. at 36 (asking for

assignment of a new judge to preside over his “structural error claims”). To the extent Celli does

indeed bring constitutional claims for injunctive relief, he has a direct cause of action over which

this Court has jurisdiction.2 See Trudeau v. FTC, 456 F.3d 178, 190 & n.22 (D.C. Cir. 2006)

(explaining that court has “inferred” a “direct cause of action” for injunctive relief under various

constitutional provisions); Hubbard v. U.S. E.P.A. Adm’r, 809 F.2d 1, 11 n.15 (D.C. Cir. 1986)

(“The court’s power to enjoin unconstitutional acts by the government . . . is inherent in the

Constitution itself.”).

        But even when so construed, Celli’s federal claims must be dismissed because he cannot

collaterally attack his criminal conviction in another district through a constitutional challenge in

this Court. “[I]t is well-settled that a prisoner seeking relief from his conviction or sentence may

not bring” an action for “injunctive and declaratory relief” to do so. Williams v. Hill, 74 F.3d

1339, 1340 (D.C. Cir. 1996) (citing Preiser v. Rodriguez, 411 U.S. 475 (1973); Chatman-Bey v.

Thornburgh, 864 F.2d 804, 808–10 (D.C. Cir. 1988) (en banc)); see also Heck v. Humphrey, 512

U.S. 477, 486 (1994) (“[C]ivil tort actions are not appropriate vehicles for challenging the

validity of outstanding criminal judgments[.]”). Rather, if Celli wants to challenge his criminal

conviction, he must do so through the appropriate mechanisms laid out by statute: a direct




        2
          Celli elsewhere suggests that he may have Bivens claims against various federal
officials. See Am. Compl. at 6–7. But a Bivens action is one “against a federal officer seeking
damages.” Simpkins v. D.C. Gov’t, 108 F.3d 366, 368 (D.C. Cir. 1997). Because Celli here
disclaims any request for damages, and instead seeks only declaratory and injunctive relief, his
claims do not arise under Bivens. See Jones v. Hurwitz, 324 F. Supp. 3d 97, 100 (D.D.C. 2018).

                                                  7
appeal, which he has filed and which remains pending; or a motion to vacate under 28 U.S.C.

§ 2255, which he can only file in “the court which imposed the sentence,” 28 U.S.C. § 2255(a).

Celli therefore “cannot possibly win relief,” Baker, 916 F.2d at 726, on his federal claims in this

court. As a result, the Court will still dismiss his claims sua sponte for failure to state a claim.

       B. State-law claims

       Beyond his constitutional challenges, Celli’s remaining allegations relate to his § 3020-a

tenure proceedings before the New York City DOE. He seeks, among other things, to limit the

use of certain evidence at the hearing, compel the presence of several witnesses (including

several federal judges and Senator Schumer), and force the DOE and the United Federation of

Teachers to provide him an explanation about his entitlement to certain backpay. See Am.

Compl. at 19–22, 29, 35. The complaint does not clearly state what source of law or cause of

action supports these requests for relief. To the extent the Court can discern any, these claims

seemingly arise under various state laws governing teacher tenure proceedings. See, e.g., Am.

Compl. at 19 (discussing New York Correction Law Art. 23-a). The Court will dismiss these

claims because it has no jurisdiction over them.

       The sole potential basis for jurisdiction over any state-law claims is diversity jurisdiction.

“For jurisdiction to exist under 28 U.S.C. § 1332, there must be complete diversity between the

parties, which is to say that the plaintiff may not be a citizen of the same state as any defendant.”

Bush v. Butler, 521 F. Supp. 2d 63, 71 (D.D.C. 2007) (citing Owen Equip. & Erection Co. v.

Kroger, 437 U.S. 365, 373–74 (1978)). Here, Celli’s own pleadings reveal that there is not

complete diversity of citizenship. Celli, who resides in New York, identifies at least one

defendant as a fellow citizen of New York—U.S. District Judge for the Eastern District of New

York Brian M. Cogan, whom Celli places at the court’s address in Brooklyn, New York. See



                                                   8
Am. Compl. at 1, 6. Several other named defendants are also undoubtedly New York citizens as

well—including Senator Schumer, who represents the state in Congress, and New York City

Mayor Eric Adams. See id. at 1. Because Celli names several non-diverse defendants, his

claims do not implicate the Court’s diversity jurisdiction.

       To be sure, the Court has the authority under Federal Rule of Civil Procedure 21 “to

dismiss so-called ‘jurisdictional spoilers’—parties whose presence in the litigation destroys

jurisdiction.” In re Lorazepam & Clorazepate Antitrust Litig., 631 F.3d 537, 542 (D.C. Cir.

2011). But the Court cannot do so if it would be impossible to “accord complete relief” with

only the remaining parties. See Fed. R. Civ. P. 19(a)(1)(A). Here, the Court cannot accord any

relevant relief against only the diverse defendants. To the extent Celli has pleaded distinct state-

law claims, his desired injunction appears to focus on his upcoming § 3020-a tenure hearing. As

a result, that relief must run against the New York defendants involved in that proceeding—most

notably DOE Superintendent Sabrina Cook, see Celli, 2022 WL 19696, at *1. Indeed, the

diverse defendants—who include President Biden, Attorney General Garland, and various Senate

committees—have no obvious connection to Celli’s claims. See also Celli, 2022 WL 19696, at

*3. Because the non-diverse defendants are necessary to the resolution of the claims, the Court

will not allow amendment of the complaint to attempt to establish diversity jurisdiction.

       Finally, the Court declines to exercise supplemental jurisdiction over any of Celli’s state-

law claims. Although federal courts have supplemental jurisdiction over state claims that form

the same “case or controversy” as federal claims over which they have original jurisdiction, a

court “may decline to exercise” that jurisdiction when it “has dismissed all claims over which it

has original jurisdiction.” 28 U.S.C. § 1367(a), (c)(3). Courts consider several factors when

determining whether to exercise supplemental jurisdiction, including “judicial economy,



                                                 9
convenience, fairness, and comity.” Shekoyan v. Sibley Int’l, 409 F.3d 414, 424 (D.C. Cir.

2005). When all federal claims have been dismissed before trial, the balance of these factors

generally “will point toward declining to exercise jurisdiction over the remaining state-law

claims.” Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 n.7 (1988). The Court has already

dismissed all the federal claims over which it had original jurisdiction here. Given the early

stage of that dismissal—before any dispositive motions or discovery—it is appropriate to decline

to exercise jurisdiction over Celli’s state-law claims.

 IV. Conclusion

       For the foregoing reasons, the Court will dismiss Celli’s suit, in its entirety, with

prejudice. A separate Order shall accompany this memorandum opinion.




                                                              CHRISTOPHER R. COOPER
                                                              United States District Judge

Date: January 31, 2022




                                                 10